     Case 2:19-cv-00193-HSO-MTP Document 169 Filed 02/09/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC                                            PLAINTIFF

V.                                   CIVIL ACTION NO. 2:19-CV-193-TBM-MPT

INNOVATED HOLDINGS, INC.
doing business as SITCOMM
ARBITRATION ASSOCIATION, ET AL                                     DEFENDANTS

                             ORDER OF RECUSAL

      THIS MATTER COMES BEFORE THE COURT sua sponte, pursuant to

28 U.S.C. § 455. The undersigned, having reviewed this matter, finds that there are

certain grounds under 28 U.S.C. § 455 which require that he be disqualified from

further participating in the above-captioned cause.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the undersigned

hereby recuses himself from further participation in this case. The Clerk of Court is

hereby directed to reassign this case to another judge in accordance with this

Court’s practice and procedure.

      SO ORDERED AND ADJUDGED this the 9th day of February, 2021.



                                       TAYLOR B. McNEEL
                                       UNITED STATES DISTRICT JUDGE
